DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see pages 6-7, filed 03/31/2022, with respect to the rejection(s) of Claims 1-3, 5-6, 8-10, and 12-13 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burg, Bernstein, and Fancourt.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the processor: 
correlates the one or more motion signals to provide motion values; 
correlates the one or more rotation signals to provide rotation values; 
correlates the one or more sound signals to provide sound values;
 corrects the motions values using the correlated rotation values to provide oriented motion values”.
The specification recites “wherein the processor: receives the one or more signals from each accelerometer and correlates the one or more signals to a distance value; receives the one or more signals from the acoustic sensors and correlates the one or more signals to a sound value…” in [0033], and a similar clause in [0006]. There is also a recitation of the processor receiving a motion signal from both accelerometers which provides motion and rotation data, and receiving a sound signal which provides sound data ([0027]). However, none of these paragraphs recite how exactly the signals are correlated to their respective values. 
There is also no description in the specification of the processor correcting the motion values using the correlated rotation values to provide oriented motion values. The detailed description in [0028] discloses that the motion values are filtered and correlated to distance values, and [0025] discloses that the rotation values are relative to the z-axis, but there is no sentence or figure that explains how or even discloses that the correlated motion values are corrected using the correlated rotation values to provide oriented motion values.
Claims 2-7 are rejected by virtue of dependence on Claim 1.
Claim 8 recites the limitation “wherein the processor: 
correlates the one or more motion signals to provide motion values; 
correlates the one or more rotation signals to provide rotation values; 
correlates the one or more sound signals to provide sound values;
 corrects the motions values using the correlated rotation values to provide oriented motion values”.
The specification recites “wherein the processor: receives the one or more signals from each accelerometer and correlates the one or more signals to a distance value; receives the one or more signals from the acoustic sensors and correlates the one or more signals to a sound value…” in [0033], and a similar clause in [0006]. There is also a recitation of the processor receiving a motion signal from both accelerometers which provides motion and rotation data, and receiving a sound signal which provides sound data ([0027]). However, none of these paragraphs recite how exactly the signals are correlated to their respective values. 
There is also no description in the specification of the processor correcting the motion values using the correlated rotation values to provide oriented motion values. The detailed description in [0028] discloses that the motion values are filtered and correlated to distance values, and [0025] discloses that the rotation values are relative to the z-axis, but there is no sentence or figure that explains how or even discloses that the correlated motion values are corrected using the correlated rotation values to provide oriented motion values.
Claims 9-14 are rejected by virtue of dependence on Claim 8.
Claim 15 recites the limitation “wherein the processor: 
correlates the one or more motion signals to provide motion values; 
correlates the one or more rotation signals to provide rotation values; 
correlates the one or more sound signals to provide sound values;
 corrects the motions values using the correlated rotation values to provide oriented motion values”.
The specification recites “wherein the processor: receives the one or more signals from each accelerometer and correlates the one or more signals to a distance value; receives the one or more signals from the acoustic sensors and correlates the one or more signals to a sound value…” in [0033], and a similar clause in [0006]. There is also a recitation of the processor receiving a motion signal from both accelerometers which provides motion and rotation data, and receiving a sound signal which provides sound data ([0027]). However, none of these paragraphs recite how exactly the signals are correlated to their respective values. 
There is also no description in the specification of the processor correcting the motion values using the correlated rotation values to provide oriented motion values. The detailed description in [0028] discloses that the motion values are filtered and correlated to distance values, and [0025] discloses that the rotation values are relative to the z-axis, but there is no sentence or figure that explains how or even discloses that the correlated motion values are corrected using the correlated rotation values to provide oriented motion values.
Claims 16-19 are rejected by virtue of dependence on Claim 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the processor…filters the oriented motion values and the sound values according to limitations stored in the lookup table, to provide filtered motion values and filtered sound values”. It is unclear whether these “filtered motion values” are referring to oriented motion values or motion values before they are oriented. The claim previously makes a clear distinction between “motion values” and “oriented motion values” (see: “correcting the motion values using the correlated rotation values to provide oriented motion values”), and clearly states it is the oriented motion values that are filtered. Thus, is it unclear how this could produce filtered motion values and not filtered oriented motion values. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein the processor…filters the oriented motion values and the sound values according to limitations stored in the lookup table, to provide filtered oriented motion values and filtered sound values”.
Claims 2-7 are rejected by virtue of dependence on Claim 1.
Claim 8 recites the limitation “wherein the processor…filters the oriented motion values and the sound values according to limitations stored in the lookup table, to provide filtered motion values and filtered sound values”. It is unclear whether these “filtered motion values” are referring to oriented motion values or motion values before they are oriented. The claim previously makes a clear distinction between “motion values” and “oriented motion values” (see: “correcting the motion values using the correlated rotation values to provide oriented motion values”), and clearly states it is the oriented motion values that are filtered. Thus, is it unclear how this could produce filtered motion values and not filtered oriented motion values. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein the processor…filters the oriented motion values and the sound values according to limitations stored in the lookup table, to provide filtered oriented motion values and filtered sound values”.
Claims 9-14 are rejected by virtue of dependence on Claim 8.
Claim 15 recites the limitation “wherein the processor…filters the oriented motion values and the sound values according to limitations stored in the lookup table, to provide filtered motion values and filtered sound values”. It is unclear whether these “filtered motion values” are referring to oriented motion values or motion values before they are oriented. The claim previously makes a clear distinction between “motion values” and “oriented motion values” (see: “correcting the motion values using the correlated rotation values to provide oriented motion values”), and clearly states it is the oriented motion values that are filtered. Thus, is it unclear how this could produce filtered motion values and not filtered oriented motion values. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein the processor…filters the oriented motion values and the sound values according to limitations stored in the lookup table, to provide filtered oriented motion values and filtered sound values”.
Claims 16-19 are rejected by virtue of dependence on Claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Burg et al (US 2015/0313484 A1, hereinafter Burg) in view of Bernstein et al (US 2017/0172459 A1, hereinafter Bernstein), and further in view of Fancourt et al (US 2007/0112287 A1, hereinafter Fancourt), Zhang et al (US 20110092780 A1, hereinafter Zhang), and Lengerich (US 9826940 B1, hereinafter Lengerich).
Regarding Claim 1, Burg discloses a device for determining respiration in a patient, the device comprising: 
a first accelerometer (“One or more accelerometers … are attached [to] the scanning device 100 casing”, [0053]) for detecting a motion in the x, y and z-axis (“3D accelerometers”, [0010]); 
at least one acoustic sensor (Element A1101, Fig. 11A; “The vital signs scanner 100 also includes a microphone”, [0053]) for detecting sound related to the patient's breath (Step A1100, Fig. 17); 
a memory (Element 208, Fig. 2; also element 841, Fig. 18) comprising an algorithmic model (“A number of algorithmic models may be further stored within the memory…”, [0060]), a clock (“Accordingly, features of the sound in a sound signal can be compared, time-wise to the features of a motion signal captured by the accelerometers”, [0162]; this means a clock must be present to time-stamp each signal), and one or more instructions (“to store system instructions…”, [0172]); 
a processor (Element 206, Fig. 2; also element 840, Fig. 18) for receiving one or more motion signals from the first accelerometer, and one or more sound signals from the at least one acoustic sensor (“206 controls the plurality of sensors 210 to concurrently capture data during the measurement period”, [0060]), wherein the processor: 
correlates the one or more motion signals to provide motion values (“The results of the accelerometers measuring the chest motion A1300 are … simple sinusoidal motion in a single dimension”. [0163]); 
correlates the one or more sound signals to provide sound values (“The output signal from the microphone A1101 is coupled into a signal processor A1102. The signal processor A1102 executes one or more signal processing algorithms…”, [0129]); 
filters the motion values (“The signal processing module A1302 removes some noise from the chest motion signal…”, [0135]) and the sound values according to limitations stored in the algorithmic model (“The FFT/IFFT algorithm A1102 can use the microphone-patient interaction model A1105 to remove more noise (e.g., the identified noise signal) from the chest sound signal”, [0130]), to provide filtered motion values and filtered sound values (these values would be created from the noise removal); 
assigns a time stamp to each filtered motion value and each filtered sound value using the clock within the memory (“Accordingly, features of the sound in a sound signal can be compared, time-wise to the features of a motion signal captured by the accelerometers”, [0162]; this means time stamps must have been applied to each signal in order to compare them); and
determines local maximums for the filtered motion values (“…the precise moments in time of the peak chest position … corresponding to a maximum inhalation time tin”, [0163]).
Burg discloses the claimed invention except for expressly disclosing the device comprising a second accelerometer for detecting a rotation about the z-axis; 
wherein the algorithmic models is a lookup table, wherein the clock is a real-time clock;
wherein the processor receives one or more rotation signals from the second accelerometer,
wherein the processor: correlates the one or more rotation signals to provide rotation values; 
corrects the motions values using the correlated rotation values to provide oriented motion values; 
determines local minimums for the filtered sound values; and 
matches the local maximums for the filtered motion values to the local minimums for the filtered sound values to confirm a completed breath from the patient.
However, Zhang teaches wherein the clock is a real-time clock (Element 250, Fig. 2B), and assigning a time stamp to each motion value (“The real time clock 250 provides input to the microcontroller 210 so that times may be associated with data which the biosensor 200 collects. The accelerometer 252 may detect motion in three axes”, [0032]). As both real-time clocks and non-real-time clocks are timekeeping devices, one of ordinary skill in the art could have substituted one known element (a real-time clock) for another (a non-real-time clock), and the results of the substitution would have been predictable (assigning a time stamp to each filtered motion and sound value using the time-keeping clock). Lengerich teaches a lookup table used to filter values (“Filtering or otherwise modifying a detected signal based on an artifact signal could be performed…[by a] lookup table…”, Col. 18, lines 33-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the algorithmic model to be a lookup table, as both the model and the table are known in the art and the results of the substitution would have been predictable (modification of a signal).

    PNG
    media_image1.png
    581
    367
    media_image1.png
    Greyscale
Bernstein teaches determining local minimums for the filtered sound values (See annotated Fig. 4A and Fig. 4B below; local minimum for the sound value is clearly marked); 
Figure 4A-4B: The distance maximum (top) is matched with the sound minimum (bottom) at the pause between the inspiratory (I) and expiratory (E) phases.
 and matching the local maximums for the filtered motion values to the local minimums for the filtered sound values (See Fig. 4A and Fig. 4B annotation; the motion maximum of Fig. 4A is matched with the local sound minimum of Fig. 4B). Furthermore, Bernstein teaches that the combination of motion and sound data provides for more accurate results and reduces or eliminates false positive readings and other errors ([0135]). A local maximum of motion in respiration (at a full inhale or exhale when the direction of motion changes) corresponds to a minimum of sound in respiration. Thus, matching a local maximum of a motion signal to a local minimum of a sound signal would indicate the full compression or decompression of the lungs, which indicates an exact moment in the respiration cycle that is often considered the completion of a breath. Besides accuracy, this also reduces false positives that may occur when using just one of motion or sound data. In light of Burg disclosing the increased accuracy of respiratory rate determination by matching motion and sound signals ([0153]), and Bernstein teaching the increased accuracy of monitoring breathing conditions by using both motion and sound signals ([0135]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decide to increase the accuracy of detecting a breath itself by specifically matching a local maximum of motion data with a local minimum of sound data to confirm a completed breath, which also reduces false positives of such an assessment. 
Fancourt teaches the device comprising a second accelerometer (Element 24, Fig. 1) for detecting a rotation about the z-axis (Element 24 is a gyroscope; as a gyroscope is capable of the functional language claimed, it reads on this limitation); 
wherein the processor (Element 30, Fig. 1) receives one or more rotation signals from the second accelerometer (“gyroscope 24 [is] coupled to processor 30 through ADC 28… measurements provided by gyroscope 24...are digitized by ADC 28”, [0026]),
wherein the processor:  
correlates the one or more rotation signals to provide rotation values (“measurements provided by gyroscope 24...are digitized by ADC 28”, [0026]); and
corrects the motions values using the correlated rotation values to provide oriented motion values (“gyroscope 24 may be integrated in conjunction with accelerometer 22 of system 20 to correct for horizontal motions of an individual's head not related to body movement”, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second accelerometer, and correlating the one of more rotation signals to provide oriented motion values to the device of Burg, while using these oriented motion values in the filtering and analysis process, because supplementing accelerometer signals with rotation values and correcting accelerometer motion values can correct motions of the body not related to the movement of interest, as taught by Fancourt ([0025]).
Regarding Claim 2, modified Burg discloses the device of claim 1, wherein the memory further comprises instructions that cause the processor to disregard the local minimums for the filtered sound values (“…the displayed respiration rate A1702 may be set to a blank value”, [0164]; under the modifications made to claim 1, the respiration rates are substituted with breaths) that do not match the local maximums for the filtered motion values (“If the accelerometer respiration rate A1300 and microphone determined respiration rate A1100 are substantially different…”, [0164]). 
Regarding Claim 3, modified Burg discloses the device of claim 1 wherein the memory further comprises instructions that cause the processor to count the completed breaths and calculate a respiration rate using the assigned time stamps (Step A1300, Fig. 17A; “This provides the initial determination of the respiration rate, with the precise moments in time of the peak chest position and the lowest chest position corresponding to a maximum inhalation time tin and maximum exhalation time tex”, [0163]; knowing a time of a peak/lowest chest position must involve time-stamping the time of peak/lowest chest position; getting a respiration rate from detected breath positions and time values involves counting). While Claim 1 requires substituting the determination of respiration rate for simply detecting breath, Burg discloses the value of knowing the respiration rate of a patient (to monitor pathologies or to satisfy curiosity, [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the modified device of Burg the original functionality of determining a respiration rate in addition to the modifications of Claim 1.
Regarding Claim 5, modified Burg discloses the device of claim 3. Modified Burg discloses the claimed invention except for expressly disclosing wherein the memory further comprises instructions that cause the processor to wirelessly transfer the complete breath count to an external device. However, Burg in a different embodiment discloses wherein the memory further comprises instructions (“to store system instructions…”, [0172]) that cause the processor to wirelessly transfer the complete breath count to an external (“…to a portable device such as a smart phone or a computer tablet…”, [0168]) device (“the overall respiration rate is shown to the user on a [separate] display device, [0138]; the respiration rate is substituted for detected breaths in the Claim 1 modification; the sensing device only has wireless transmission; “To provide the wireless communication channels 103A, 103B…a wireless radio 870 is coupled to the processor 841”, [0168]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Burg, with a wireless transmission to an external device, because this allows information to be stored in a health records database, as shown by Burg ([0138]).
Regarding Claim 6, modified Burg discloses the device of claim 1. Modified Burg discloses the claimed invention except for expressly disclosing wherein the device is attachable to a surface on the body.  However, Bernstein teaches wherein the device is attachable to a surface on the body (“the sensor 40 may be coupled directly to the patient, or may be coupled to the patient's clothing”, [0108]).  Making a respiratory sensor attachable to a surface on the body is well known in the art (See attached IFW-Search Notes; detecting respiratory frequency is commonly associated with devices attachable to a body surface). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Burg, by making it attachable to a surface on the body.
Regarding Claim 8, Burg discloses a method for monitoring respiration in a patient, comprising:
locating a device (Element 100, Fig. 1) about a surface of the patient (“the vital signs scanning device 100 may be positioned on [the user’s] chest”, [0165]), wherein the device comprises:
a first accelerometer (“One or more accelerometers … are attached [to] the scanning device 100 casing”, [0053]) for detecting a motion in the x, y and z-axis (“3D accelerometers”, [0010]); 
at least one acoustic sensor (Element A1101, Fig. 11A; “The vital signs scanner 100 also includes a microphone”, [0053]) for detecting sound related to the patient's breath (Step A1100, Fig. 17); 
a memory (Element 208, Fig. 2; also element 841, Fig. 18) comprising an algorithmic model (“A number of algorithmic models may be further stored within the memory…”, [0060]), a clock (“Accordingly, features of the sound in a sound signal can be compared, time-wise to the features of a motion signal captured by the accelerometers”, [0162]; this means a clock must be present to time-stamp each signal), and one or more instructions (“to store system instructions…”, [0172]); and 
a processor (Element 206, Fig. 2; also element 840, Fig. 18) for receiving one or more motion signals from the first accelerometer, and one or more sound signals from the at least one acoustic sensor (“206 controls the plurality of sensors 210 to concurrently capture data during the measurement period”, [0060]), wherein the processor: 
correlates the one or more motion signals to provide motion values (“The results of the accelerometers measuring the chest motion A1300 are … simple sinusoidal motion in a single dimension”. [0163]); 
correlates the one or more sound signals to provide sound values (“The output signal from the microphone A1101 is coupled into a signal processor A1102. The signal processor A1102 executes one or more signal processing algorithms…”, [0129]); 
filters the motion values (“The signal processing module A1302 removes some noise from the chest motion signal…”, [0135]) and the sound values according to limitations stored in the algorithmic model (“The FFT/IFFT algorithm A1102 can use the microphone-patient interaction model A1105 to remove more noise (e.g., the identified noise signal) from the chest sound signal”, [0130]), to provide filtered motion values and filtered sound values (these values would be created from the noise removal); 
assigns a time stamp to each filtered motion value and each filtered sound value using the clock within the memory (“Accordingly, features of the sound in a sound signal can be compared, time-wise to the features of a motion signal captured by the accelerometers”, [0162]; this means time stamps must have been applied to each signal in order to compare them); and
determines local maximums for the filtered motion values (“…the precise moments in time of the peak chest position … corresponding to a maximum inhalation time tin”, [0163]).
Burg discloses the claimed method except for expressly disclosing a second accelerometer for detecting a rotation about the z-axis; 
wherein the algorithmic models is a lookup table, wherein the clock is a real-time clock;
wherein the processor:
receives one or more rotation signals from the second accelerometer, 
correlates the one or more rotation signals to provide rotation values; and 
corrects the motion values using the correlated rotation values to provide oriented motion values;
determines local minimums for the filtered sound values; and 
matches the local maximums for the filtered motion values to the local minimums for the filtered sound values to confirm a completed breath from the patient.
However, Zhang teaches wherein the clock is a real-time clock (Element 250, Fig. 2B), and assigning a time stamp to each motion value (“The real time clock 250 provides input to the microcontroller 210 so that times may be associated with data which the biosensor 200 collects. The accelerometer 252 may detect motion in three axes”, [0032]). As both real-time clocks and non-real-time clocks are timekeeping devices, one of ordinary skill in the art could have substituted one known element (a real-time clock) for another (a non-real-time clock), and the results of the substitution would have been predictable (assigning a time stamp to each filtered motion and sound value using the time-keeping clock). Lengerich teaches a lookup table used to filter values (“Filtering or otherwise modifying a detected signal based on an artifact signal could be performed…[by a] lookup table…”, Col. 18, lines 33-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the algorithmic model to be a lookup table, as both the model and the table are known in the art and the results of the substitution would have been predictable (modification of a signal). 
Bernstein teaches determining local minimums for the filtered sound values (See annotated Fig. 4A and Fig. 4B below; local minimum for the sound value is clearly marked); 


    PNG
    media_image1.png
    581
    367
    media_image1.png
    Greyscale

Figure 4A-4B: The distance maximum (top) is matched with the sound minimum (bottom) at the pause between the inspiratory (I) and expiratory (E) phases.

and matching the local maximums for the filtered motion values to the local minimums for the filtered sound values (See Fig. 4A and Fig. 4B annotation; the motion maximum of Fig. 4A is matched with the local sound minimum of Fig. 4B). Furthermore, Bernstein teaches that the combination of motion and sound data provides for more accurate results and reduces or eliminates false positive readings and other errors ([0135]). A local maximum of motion in respiration (at a full inhale or exhale when the direction of motion changes) corresponds to a minimum of sound in respiration. Thus, matching a local maximum of a motion signal to a local minimum of a sound signal would indicate the full compression or decompression of the lungs, which indicates an exact moment in the respiration cycle that is often considered the completion of a breath. Besides accuracy, this also reduces false positives that may occur when using just one of motion or sound data. In light of Burg disclosing the increased accuracy of respiratory rate determination by matching motion and sound signals ([0153]), and Bernstein teaching the increased accuracy of monitoring breathing conditions by using both motion and sound signals ([0135]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decide to increase the accuracy of detecting of detecting a breath itself by specifically matching a local maximum of motion data with a local minimum of sound data to confirm a completed breath, which also reduces false positives of such an assessment. 
Fancourt teaches disclosing a second accelerometer (Element 24, Fig. 1) for detecting a rotation about the z-axis (Element 24 is a gyroscope; as a gyroscope is capable of the functional language claimed, it reads on this limitation); 
wherein the processor (Element 30, Fig. 1) receives one or more rotation signals from the second accelerometer (“gyroscope 24 [is] coupled to processor 30 through ADC 28… measurements provided by gyroscope 24...are digitized by ADC 28”, [0026]),
correlates the one or more rotation signals to provide rotation values (“measurements provided by gyroscope 24...are digitized by ADC 28”, [0026]); and
corrects the motion values using the correlated rotation values to provide oriented motion values (“gyroscope 24 may be integrated in conjunction with accelerometer 22 of system 20 to correct for horizontal motions of an individual's head not related to body movement”, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second accelerometer, and correlating the one of more rotation signals to provide oriented motion values to the method of Burg, while using these oriented motion values in the filtering and analysis process, because supplementing accelerometer signals with rotation values and correcting accelerometer motion values can correct motions of the body not related to the movement of interest, as taught by Fancourt ([0025]).
Regarding Claim 9, modified Burg discloses the method of claim 8, wherein the memory further comprises instructions that cause the processor to disregard the local minimums for the filtered sound values (“…the displayed respiration rate A1702 may be set to a blank value”, [0164]; under the modifications made to claim 1, the respiration rates are substituted with breaths) that do not match the local maximums for the filtered motion values (“If the accelerometer respiration rate A1300 and microphone determined respiration rate A1100 are substantially different…”, [0164]).  
Regarding Claim 10, modified Burg discloses the method of claim 8, wherein the memory further comprises instructions that cause the processor to count the completed breaths and calculate a respiration rate using the assigned time stamps (Step A1300, Fig. 17A; “This provides the initial determination of the respiration rate, with the precise moments in time of the peak chest position and the lowest chest position corresponding to a maximum inhalation time tin and maximum exhalation time tex”, [0163]; knowing a time of a peak/lowest chest position must involve time-stamping the time of peak/lowest chest position; getting a respiration rate from detected breath positions and time values involves counting). While Claim 8 requires substituting the determination of respiration rate for simply detecting breath, Burg discloses the value of knowing the respiration rate of a patient (to monitor pathologies or to satisfy curiosity, [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the modified method of Burg the original functionality of determining a respiration rate in addition to the modifications of Claim 8.
Regarding Claim 12, modified Burg discloses the method of claim 10. Modified Burg discloses the claimed invention except for expressly disclosing wherein the memory further comprises instructions that cause the processor to wirelessly transfer the counted breath count to an external device. However, Burg in a different embodiment discloses wherein the memory further comprises instructions (“to store system instructions…”, [0172]) that cause the processor to wirelessly transfer the complete breath count to an external (“…to a portable device such as a smart phone or a computer tablet…”, [0168]) device (“the overall respiration rate is shown to the user on a [separate] display device, [0138]; the respiration rate is substituted for detected breaths in the Claim 1 modification; the sensing device only has wireless transmission; “To provide the wireless communication channels 103A, 103B…a wireless radio 870 is coupled to the processor 841”, [0168]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Burg, with a wireless transmission to an external device, because this allows information to be stored in a health records database, as shown by Burg ([0138]).
Regarding Claim 13, modified Burg discloses the method of claim 8. Modified Burg discloses the claimed invention except for expressly disclosing wherein the device is attachable to a surface on the body.  However, Bernstein teaches wherein the device is attachable to a surface on the body (“the sensor 40 may be coupled directly to the patient, or may be coupled to the patient's clothing”, [0108]).  Making a respiratory sensor attachable to a surface on the body is well known in the art (See attached IFW-Search Notes; detecting respiratory frequency is commonly associated with devices attachable to a body surface). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Burg, by making it attachable to a surface on the body.

Claims 4, 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burg in view of Bernstein, Fancourt, Zhang and Lengerich, and further in view of Li et al (US 2018/0000426 A1, hereinafter Li).
Regarding Claim 4, modified Burg discloses the device of claim 3. Modified Burg discloses the claimed invention except for expressly disclosing a display screen configured to display the respiration rate.  However, Li teaches a display screen (Element 102, Fig. 1) on a wearable device (“The user-wearable device 100 may also be designed to be worn … on the chest”, [0051]), configured to display the respiration rate (“The display 102 may output monitored physiological signals from the user's body for viewing by the user... The monitored signals may be … respiration (breathing) rate”, [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burg, with the display screen configured to display a respiration rate of Li, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed (a wearable device, and a display to display respiration rate) by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Page 13 of 15Aty. Docket No.: CCAM-002PATENT Regarding Claim 11, modified Burg discloses the method of claim 10. Modified Burg discloses the claimed invention except for expressly disclosing wherein the device further comprises a display screen, wherein the display screen displays the respiration rate.  However, Li teaches a display screen (Element 102, Fig. 1) on a wearable device (“The user-wearable device 100 may also be designed to be worn … on the chest”, [0051]), configured to display the respiration rate (“The display 102 may output monitored physiological signals from the user's body for viewing by the user... The monitored signals may be … respiration (breathing) rate”, [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Burg, with the display screen configured to display a respiration rate of Li, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed (a wearable device, and a display to display respiration rate) by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 15, Burg discloses a device (Element 100, Fig. 1) for determining respiration in a patient, the device comprising: 
a first accelerometer (“One or more accelerometers … are attached [to] the scanning device 100 casing”, [0053]) for detecting a motion in the x, y and z-axis (“3D accelerometers”, [0010]); 
at least one acoustic sensor (Element A1101, Fig. 11A; “The vital signs scanner 100 also includes a microphone”, [0053]) for detecting sound related to the patient's breath (Step A1100, Fig. 17); 
a memory (Element 208, Fig. 2; also element 841, Fig. 18) comprising an algorithmic model (“A number of algorithmic models may be further stored within the memory…”, [0060]), a clock (“Accordingly, features of the sound in a sound signal can be compared, time-wise to the features of a motion signal captured by the accelerometers”, [0162]; this means a clock must be present to time-stamp each signal), and one or more instructions (“to store system instructions…”, [0172]); 
a processor (Element 206, Fig. 2; also element 840, Fig. 18) for receiving one or more motion signals from the first accelerometer, and one or more sound signals from the at least one acoustic sensor (“206 controls the plurality of sensors 210 to concurrently capture data during the measurement period”, [0060]), wherein the processor: Response to Office Action Dated 03/01/2022Page 4 of 8 Application No.: 16/784,622PATENT 
correlates the one or more motion signals to provide motion values value (“The results of the accelerometers measuring the chest motion A1300 are … simple sinusoidal motion in a single dimension”, [0163]); 
correlates the one or more sound signals to provide sound values (“The output signal from the microphone A1101 is coupled into a signal processor A1102. The signal processor A1102 executes one or more signal processing algorithms…”, [0129]); 
filters the motion values (“The signal processing module A1302 removes some noise from the chest motion signal…”, [0135]) and the sound values according to limitations stored in the algorithmic model (“The FFT/IFFT algorithm A1102 can use the microphone-patient interaction model A1105 to remove more noise (e.g., the identified noise signal) from the chest sound signal”, [0130]), to provide filtered motion values and filtered sound values (these values would be created from the noise removal); 
assigns a time stamp to each filtered motion value and each filtered sound value using the clock within the memory (“Accordingly, features of the sound in a sound signal can be compared, time-wise to the features of a motion signal captured by the accelerometers”, [0162]; this means time stamps must have been applied to each signal in order to compare them); 
determines local maximums for the filtered motion values (“…the precise moments in time of the peak chest position … corresponding to a maximum inhalation time tin”, [0163]); and 
counts the completed breaths and calculates a respiration rate using the assigned time stamps (Step A1300, Fig. 17A; “This provides the initial determination of the respiration rate, with the precise moments in time of the peak chest position and the lowest chest position corresponding to a maximum inhalation time tin and maximum exhalation time tex”, [0163]; knowing a time of a peak/lowest chest position must involve time-stamping the time of peak/lowest chest position; getting a respiration rate from detected breath positions and time values involves counting). 
Burg discloses the claimed invention except for expressly disclosing a second accelerometer for detecting a rotation about the z-axis; 
wherein the algorithmic models is a lookup table, wherein the clock is a real-time clock;
a processor for receiving one or more rotation signals from the second accelerometer, wherein the processor: Response to Office Action Dated 03/01/2022Page 4 of 8 
correlates the one or more rotation signals to provide rotation values; Application No.: 16/784,622PATENT 
corrects the motion values using the correlated rotation values to provide oriented motion values; 
determines local minimums for the filtered sound values; 
matches the local maximums for the filtered motion values to the local minimums for the filtered sound values to confirm a completed breath from the patient; and 
a display screen, wherein the display screen displays the calculated respiration rate.
Burg instead discloses detecting a completed breath of the patient from a local maximum of the distance value ([0163]), determining a breathing rate, and then matching the determined breathing rate derived from the motion values to a breathing rate determined using the sound values (that also uses the time stamp of the maximum and minimum distance values) to confirm a detected breathing rate from the patient ([0163]). However, Zhang teaches wherein the clock is a real-time clock (Element 250, Fig. 2B), and assigning a time stamp to each motion value (“The real time clock 250 provides input to the microcontroller 210 so that times may be associated with data which the biosensor 200 collects. The accelerometer 252 may detect motion in three axes”, [0032]). As both real-time clocks and non-real-time clocks are timekeeping devices, one of ordinary skill in the art could have substituted one known element (a real-time clock) for another (a non-real-time clock), and the results of the substitution would have been predictable (assigning a time stamp to each filtered motion and sound value using the time-keeping clock). Lengerich teaches a lookup table used to filter values (“Filtering or otherwise modifying a detected signal based on an artifact signal could be performed…[by a] lookup table…”, Col. 18, lines 33-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the algorithmic model to be a lookup table, as both the model and the table are known in the art and the results of the substitution would have been predictable (modification of a signal). 
Bernstein teaches determining local minimums for the filtered sound values (See annotated Fig. 4A and Fig. 4B below; local minimum for the sound value is clearly marked); 

    PNG
    media_image1.png
    581
    367
    media_image1.png
    Greyscale

Figure 4A-4B: The distance maximum (top) is matched with the sound minimum (bottom) at the pause between the inspiratory (I) and expiratory (E) phases.

and matching the local maximums for the filtered motion values to the local minimums for the filtered sound values (See Fig. 4A and Fig. 4B annotation; the motion maximum of Fig. 4A is matched with the local sound minimum of Fig. 4B).  Furthermore, Bernstein teaches that the combination of motion and sound data provides for more accurate results and reduces or eliminates false positive readings and other errors ([0135]). A local maximum of motion in respiration (at a full inhale or exhale when the direction of motion changes) corresponds to a minimum of sound in respiration. Thus, matching a local maximum of a motion signal to a local minimum of a sound signal would indicate the full compression or decompression of the lungs, which indicates an exact moment in the respiration cycle that is often considered the completion of a breath. Besides accuracy, this also reduces false positives that may occur when using just one of motion or sound data. In light of Burg disclosing the increased accuracy of respiratory rate determination by matching motion and sound signals ([0153]), and Bernstein teaching the increased accuracy of monitoring breathing conditions by using both motion and sound signals ([0135]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decide to increase the accuracy of detecting a breath itself by specifically matching a local maximum of motion data with a local minimum of sound data to confirm a completed breath, which also reduces false positives of such an assessment. This would also increase the accuracy of determining a respiration rate.
Fancourt teaches a second accelerometer (Element 24, Fig. 1) for detecting a rotation about the z-axis (Element 24 is a gyroscope; as a gyroscope is capable of the functional language claimed, it reads on this limitation); 
a processor (Element 30, Fig. 1) for receiving one or more rotation signals from the second accelerometer (“gyroscope 24 [is] coupled to processor 30 through ADC 28… measurements provided by gyroscope 24...are digitized by ADC 28”, [0026]), wherein the processor: Response to Office Action Dated 03/01/2022Page 4 of 8 
correlates the one or more rotation signals to provide rotation values (“measurements provided by gyroscope 24...are digitized by ADC 28”, [0026]); Application No.: 16/784,622PATENT and
corrects the motion values using the correlated rotation values to provide oriented motion values (“gyroscope 24 may be integrated in conjunction with accelerometer 22 of system 20 to correct for horizontal motions of an individual's head not related to body movement”, [0025]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second accelerometer, and correlating the one of more rotation signals to provide oriented motion values to the device of Burg, while using these oriented motion values in the filtering and analysis process, because supplementing accelerometer signals with rotation values and correcting accelerometer motion values can correct motions of the body not related to the movement of interest, as taught by Fancourt ([0025]).
Li teaches a display screen (Element 102, Fig. 1) on a wearable device (“The user-wearable device 100 may also be designed to be worn … on the chest”, [0051]), configured to display the respiration rate (“The display 102 may output monitored physiological signals from the user's body for viewing by the user... The monitored signals may be … respiration (breathing) rate”, [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burg, with the display screen configured to display a respiration rate of Li, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed (a wearable device, and a display to display respiration rate) by known methods (e.g. incorporating the display into the wearable device) with no change in their respective functions, and the combination yielded nothing more than predictable results of the visual displaying of sensed data and calculated parameters, which allows a user to quickly acquire them, to one of ordinary skill in the art. 
Regarding Claim 16, modified Burg discloses the device of claim 15, wherein the memory further comprises instructions that cause the processor to disregard the local minimums for the filtered sound values (“…the displayed respiration rate A1702 may be set to a blank value”, [0164]; under the modifications made to claim 1, the respiration rates are substituted with breaths) that do not match the local maximums for the filtered motion values (“If the accelerometer respiration rate A1300 and microphone determined respiration rate A1100 are substantially different…”, [0164]). 
Regarding Claim 17, modified Burg discloses the device of claim 15. Modified Burg discloses the claimed invention except for expressly disclosing wherein the device is attachable to a surface on the body. However, Bernstein teaches wherein the device is attachable to a surface on the body (“the sensor 40 may be coupled directly to the patient, or may be coupled to the patient's clothing”, [0108]).  Making a respiratory sensor attachable to a surface on the body is well known in the art (See attached IFW-Search Notes; detecting respiratory frequency is commonly associated with devices attachable to a body surface). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Burg, by making it attachable to a surface on the body.
Regarding Claim 18, modified Burg discloses the device of claim 15. Modified Burg discloses the claimed invention except for expressly disclosing wherein the memory further comprises instructions that cause the processor to wirelessly transfer the complete breath count to an external device. However, Burg in a different embodiment discloses wherein the memory further comprises instructions (“to store system instructions…”, [0172]) that cause the processor to wirelessly transfer the complete breath count to an external (“…to a portable device such as a smart phone or a computer tablet…”, [0168]) device (“the overall respiration rate is shown to the user on a [separate] display device, [0138]; the respiration rate is substituted for detected breaths in the Claim 15 modification; the sensing device only has wireless transmission; “To provide the wireless communication channels 103A, 103B…a wireless radio 870 is coupled to the processor 841”, [0168]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Burg, with a wireless transmission to an external device, because this allows information to be stored in a health records database, as shown by Burg ([0138]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burg in view of Bernstein, and further in view of Al-Ali et al (US 2017/0055896 A1, hereinafter Al-Ali).
Regarding Claim 7, modified Burg discloses the device of claim 1. Modified Burg discloses the claimed invention except for expressly disclosing wherein the device is disposable. However, Al-Ali teaches wherein the device is disposable (“wireless sensor 102, which may be a single-use, disposable product”, [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Burg, with the disposability of Al-Ali, because this helps prevent help prevent improper use of a sensor beyond its defined service life, as taught by Al-Ali ([0199]). A service life of a single use is a reliable way ensure there is no misuse past a service date.
Regarding Claim 14, modified Burg discloses the method of claim 8. Modified Burg discloses the claimed invention except for expressly disclosing wherein the device is disposable after a single use or a single patient. However, Al-Ali teaches wherein the device is disposable after a single use or a single patient (“wireless sensor 102, which may be a single-use, disposable product”, [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Burg, with the disposability of Al-Ali, because this helps prevent help prevent improper use of a sensor beyond its defined service life, as taught by Al-Ali ([0199]). A service life of a single use is a reliable way ensure there is no misuse past a service date.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burg in view of Bernstein and Li, and further in view of Al-Ali et al (US 2017/0055896 A1, hereinafter Al-Ali) 
Regarding Claim 19, modified Burg discloses the device of claim 15. Modified Burg discloses the claimed invention except for expressly disclosing wherein the device is disposable after a single use or a single patient. However, Al-Ali teaches wherein the device is disposable after a single use or a single patient (“wireless sensor 102, which may be a single-use, disposable product”, [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Burg, with the disposability of Al-Ali, because this helps prevent help prevent improper use of a sensor beyond its defined service life, as taught by Al-Ali ([0199]). A service life of a single use is a reliable way ensure there is no misuse past a service date.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Soehren et al (US 6,522,266 B1) which discloses correcting motion values using correlated rotation values to provide oriented motion values.
See Valin et al (US 2011/0218458 A1) which discloses correcting motion values using correlated rotation values to provide oriented motion values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/               Examiner, Art Unit 3791                                                                                                                                                                                         
/DANIEL L CERIONI/               Primary Examiner, Art Unit 3791